Third District Court of Appeal
                                State of Florida

                          Opinion filed December 9, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D19-2411
                          Lower Tribunal No. 17-21142
                             ________________


                                Lazaro Magua,
                                     Appellant,

                                         vs.

                   U.S. Bank, National Association, etc.,
                                     Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

      The Law Offices of Erik B. Espinosa, PA, and Erik B. Espinosa (Sunrise), for
appellant.

      Greenberg Traurig, P.A., and Kimberly S. Mello and Arda Goker (Orlando),
for appellee.


Before LINDSEY, HENDON, and BOKOR JJ.

      PER CURIAM.

      Affirmed.